Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Veenu Mehta appeals the district court’s order granting summary judgment in favor of Appellee in this employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mehta v. Potter, No. 1:07-cv-01257-AJT-TRJ, 2009 WL 1598403 (E.D. Va. filed June 4, 2009 & entered June 5, 2009). We deny Mehta’s motion to file a formal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.